Citation Nr: 1755390	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1976 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded these issues in May 2014 and September 2016 for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2017 rating decision, the RO granted service connection for unspecified depressive disorder, claimed as posttraumatic stress disorder secondary to service-connected disability of residuals, left knee injury, with chondromalacia with an evaluation of 30 percent effective October 21, 2009.  As the award of service connection was a full grant of the benefit sought on appeal with regard to such matter, the issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during the pendency of the claim did the Veteran have a diagnosis of a right ankle disability, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim did the Veteran have a diagnosis of a left ankle disability, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  The Veteran's diagnosed right foot pes planus is a congenital defect and was not subjected to a superimposed disease or injury during military service that resulted in additional disability.

4.  The Veteran's diagnosed left foot pes planus is a congenital defect and was not subjected to a superimposed disease or injury during military service that resulted in additional disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).

4.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection. 

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right and left ankle claims

The Veteran contends that he currently suffers from right and left ankle pain as a result of his service.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Service treatment records are silent for any complaints, treatment or diagnoses of any ankle conditions.  Therefore, the Board notes that the Veteran is missing the first element of service connection, the in-service element.  Furthermore, while post service treatment records reflect the Veteran's reports of ankle pain, specifically the Veteran reported a history of a severe ankle sprain in 2000, there is no diagnosis of any ankle conditions.  Post service X-rays repeatedly revealed normal ankles.   

During the December 2008 general medical examination, the Veteran was noted to have an antalgic gait and used a cane for support.  He reported that both of his ankles were sore but that his right was worse than his left.  The Veteran stated that he suffered a severe right ankle sprain in 2000, but that he also suffered from pain in his left ankle with a feeling of instability.  Upon examination, the examiner found no edema, no erythema, and no effusion.  The examiner noted that the ligamentous structures about both ankles were intact and both ankles were stable to anterior posterior ballottement and lateral ballottement.  The examiner found that it was less likely than not that the Veteran's ankle pain was secondary to any service connected injury.  The examiner noted that while the Veteran gave a history of a severe right ankle sprain and that he did have some limitation of motion, such was more likely the effect of walking without sufficient arch and heel support. 

During the April 2010 examination, again the examiner noted that the Veteran walked with an antalgic gait, but gave no further notations as to the Veteran's alleged ankle disabilities. 

On the December 2011 Ankle Conditions Disability Benefits Questionnaire (DBQ), the Veteran reported that he had ankle pain and swelling while in the service and that for the 11 months that he served he had to run, march and stand for long periods of time.  He reported that he continued to have problems with pain and swelling in his ankles post service and denied any injuries or trauma except for a sprained ankle.  He noted that he treated his symptoms with hot soaks and took pain medication which was prescribed for his back.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had not been diagnosed with any ankle problems.  The examiner further found that the Veteran's treatment records indicated no ankle problems and that the issues that the Veteran reported were not related to his diagnosed pes planus either. 

On the August 2014 Medical Opinion DBQ, the examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner agreed with the prior December 2011 examiner's findings and noted "there is no available objective evidence of a current ankle condition."  Finally, the examiner also noted that the Veteran's claimed condition had no relation to the Veteran's service-connected knee condition. 

The Board finds that service connection for right and left ankle disabilities cannot be established, as the Veteran does not have diagnosed disabilities during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of such disabilities prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  With respect to a possible diagnosis of an ankle sprain in 2000, such was not a definitive diagnosis, and appears to have resolved many years prior to the Veteran's claim for service connection. 

The Veteran is competent to report that he had pain in his ankles since service.  However, the Board finds that any determination as to the presence of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his ankle pain as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claims must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's right and left ankles.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left ankle disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right and Left foot claims 

The Veteran is seeking service connection for right and left foot disabilities, specifically bilateral pes planus.  He contends that he began experiencing bilateral foot problems during his military service and continues to suffer from significant pain in his feet.

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The Veteran's June 1976 service entrance examination noted pes planus.  Additional service records reflect that the Veteran had difficulty standing, running and in virtually all ambulatory activities.  In April 1977, a medical board noted that the Veteran suffered from congenital pes planus not aggravated by service.   

Post-service treatment records reflect the Veteran's continued complaints of bilateral foot pain as well as diagnosis for bilateral pes planus.  In August 2009 the Veteran submitted his claims for service connection for bilateral foot problems, over 30 years after his discharge from service.  In connection with these claims, he was afforded VA examinations in December 2008, December 2011, August 2014 and provided with additional opinions in November 2016 and May 2017. 

During the December 2008 examination, the examiner noted that the Veteran had significant collapse of the transverse arch of both feet and when asked to ambulate bare footed, the Veteran had significant eversion and calcaneal valgus motion with each step. 

During the April 2010 examination, again the examiner noted that the Veteran walked with an antalgic gait, but gave no further notations as to the Veteran's bilateral foot disabilities. 

On the December 2011 Flatfoot DBQ, the examiner confirmed the Veteran's pes planus diagnosis.  The Veteran reported that he was told that he had flat feet when he entered the service and that he would get blisters, pain and swelling with running and marching.  He stated that he was given arch supports without improvement.  He noted that since leaving the service, his pain and swelling continued.  The examiner provided the opinion that the Veteran's condition "which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner provided the rationale that the Veteran had bilateral pes planus on entering the service and that he reported complaints of pain and swelling during service.  The Veteran received a medical discharge and that it was less likely than not that his pre-existing pes planus was aggravated beyond its natural progression by his 11 months of service.  The examiner found that the Veteran had mild pes planus of the right foot and moderate pes planus of the left foot which "is what would be expected from an individual who has spent the last 30 years working on his feet and with the rigors of everyday life."

On the August 2014 Medical Opinion DBQ, the examiner found that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner agreed with the December 2011 examiner and added that with regards to permanent aggravation, the Veteran's 11 months of service "may have been uncomfortable but is too short an interval to be credited for a permanent aggravation of the condition.  One must regard the pes planus as a congenital defect, since there is no evidence that it is secondary to trauma or other inciting cause."  The examiner noted that the Veterans foot symptoms post service were not that severe stating that his pain medications were for his back only and that his PT notes reference free weight training, treadmill, stair stepper and stationary bicycle training "hardly the kind of rehab which reflects painful feet."  Furthermore, the examiner noted that the Veteran's in-service complaints consisted of pain and swelling with running and marching, blisters, and his toenails would fall off.  "These spurious complaints apparently did not prompt orthopedic or podiatric procedures and fail to describe aggravation or worsening of pes planus."  Finally, the examiner noted that there was no evidence of a related superimposed disease or injury during service and that the Veteran's bilateral pes planus had no relation to his service-connected knee conditions.

On the November 2016 DBQ, the examiner cited to the previous opinions and stated the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had bilateral pes planus on entering the service and that he served for 11 months with complaints of pain and swelling of the feet with running and marching.  He received a medical discharge due to the pes planus.  In addition, the examiner opined that it was less likely than not that the Veteran's pre-existing pes planus was aggravated beyond its natural progression by his 11 months of service as his mild pes planus of the left foot and moderate pes planus of the right foot are what would be expected from someone who has spent 30 years working on his feet with the "rigors of everyday life."  The examiner also stated that as far as permanent aggravation, while the 11 months that the Veteran served were likely "uncomfortable" it was too short an interval to be credited with permanent aggravation.  He stated that the Veteran's condition was a congenital defect with no evidence that it was secondary to trauma or another inciting cause and that the Veteran's in-service complaints did not describe a worsening of the Veteran's condition.  Finally, the examiner noted that there was no evidence of a related superimposed disease or injury during service, and that "by definition a condition of congenital pes planus had onset at birth and therefore does not qualify as service connected.  The condition pre-dates enlistment."

On the May 2017 Medical Opinion DBQ, the examiner found that the Veteran's bilateral pes planus was not related to his service-connected degenerative joint disease and that the natural and predictable course of pes planus was variable but that the current level of the Veteran's condition was "well within that which is understood to be consistent with the natural and predictable course of such conditions."

Therefore, based on the medical evidence of record to include the Veteran's service treatment record and post service records, specifically the VA examinations and opinions, the Board finds that service connection for right and left foot disabilities, specifically bilateral pes planus is not warranted.  In this regard, the Board notes that the VA examiners as well as the physicians who treated the Veteran in service found the Veteran's condition to be a congenital defect.  Furthermore, the Board finds the preponderance of the evidence weighs against finding that the Veteran's developmental defect of pes planus was subject to a superimposed disease or injury that resulted in additional disability.  Significantly, neither the Veteran's medical records or the Veteran himself have alleged additional injury or disease of his feet and the VA examiners noted no additional diseases, injuries or diagnoses.  Specifically, the August 2014 and November 2016 examiners found no superimposed diseases or injuries. 

The Board accords great weight to the VA examiners' opinions as they were predicated on interviews with the Veteran and examinations with relevant testing; as well as a review of the record, to include his service treatment records.  Moreover, when considering all of the opinions in conjunction with each other, they clearly considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on the records reviewed.  Furthermore, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Importantly, there are no contrary medical opinions of record. 

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report an in-service injury, as well as pertinent symptomatology since service.  However, although the Veteran has reported continuing foot pain since service, he is not competent to directly link any current foot disability to service as medical expertise is required.  Likewise, although the Veteran has credibly reported continuing bilateral foot pain, he is not competent to determine whether his ongoing foot pain was attributed to the natural progression of his congenital defect after service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, his assertions are outweighed by the more probative VA examinations and opinions. 

In conclusion, the preponderance of the evidence is against service connection for right and left foot disabilities.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b).


ORDER

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied. 

Service connection for a right foot disability is denied. 

Service connection for a left foot disability is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


